                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE


IN RE: DGI SERVICES, LLC,

     Debtor.

----------------------------

GREAT NORTHERN INSURANCE
COMPANY,

         Appellant,                         Civ. No. 18-15071 (RMB)

             v.                                    OPINION

LINDA L. MCMACKIN, TRUSTEE,

         Appellee.



APPEARANCES:

REBAR BERNSTIEL
By: George McClellan, Esq.
100 Overlook Place, Second Floor
Princeton, New Jersey 08540
                Counsel for Appellant

McMANIMON, SCOTLAND & BAUMANN, LLC
By: Andrea Dobin, Esq.
     Henry M. Karwowski, Esq.
427 Riverview Plaza
Trenton, New Jersey 08611
               Counsel for Appellee


BUMB, UNITED STATES DISTRICT JUDGE:

     The issue presented by this appeal from the Bankruptcy Court

is the applicability of the Barton 1 doctrine to: (A) Appellant


     1    Barton v. Barbour, 104 U.S. 126 (1881).

                                      1
Great Northern Insurance Company’s Motion for Leave to File a

counterclaim under the New Jersey Insurance Fraud Prevention Act,

N.J.S.A. 17:33A-4(a)(1)-(3) (“NJ IFPA”), against the Appellee

Chapter 7 Trustee in a state court suit brought by the Trustee 2;

and (B) the Trustee’s Cross-Motion to bar Great Northern from

asserting its fifth affirmative defense-- that the Trustee

violated the “concealment or misrepresentation” provision of the

insurance policy-- in the same state court suit.   The Bankruptcy

Court denied Great Northern’s Motion [see Bankr. Docket # 903,

Order of June 27, 2017], and granted the Trustee’s Cross-Motion

only insofar as Great Northern’s fifth affirmative defense was

coextensive with its proposed NJ IFPA claim [see Bankr. Docket #

1028, Order of October 4, 2018]. 3


     2  The Motion also proposed third-party claims under the NJ
IFPA against the Trustee’s agents. Both parties, and the
Bankruptcy Court, have treated the proposed third-party complaint
against the Trustee’s agents as indistinguishable from the
proposed counterclaim against the Trustee herself. This Court
also finds no reason to separately address the proposed third-
party complaint, and assumes-- as the parties and the Bankruptcy
Court have-- that the Barton doctrine analysis as to the proposed
counterclaim against the Trustee applies equally to the proposed
third-party complaint against the Trustee’s agents.

     3  As explained further infra, the Bankruptcy Court’s Order
on June 26, 2017 simply granted the Trustee’s Cross-Motion,
employing the language proposed by the Trustee in her Proposed
Order on the Cross-Motion. Great Northern timely appealed, and
during oral argument on the appeal, it became clear to this Court
that, with respect to the Cross-Motion, the parties had differing
understandings of the June 26th order. Accordingly, this Court
remanded the appeal back to the Bankruptcy Court for
clarification, which clarification the Bankruptcy Court provided
in its Opinion and Order of October 4, 2018.

                                 2
      For the reasons stated herein, the Court will affirm in part

and reserve decision in part.

I.    BACKGROUND

      On December 21, 2011, several creditors of the Debtor, DGI

Services, LLC, initiated this involuntary Chapter 7 case.

[Bankr. Docket # 1]    Relevant to the issues raised on appeal, on

November 13, 2011 (i.e., pre-petition), vandals broke into the

Debtor’s premises, physically damaged the Debtor’s equipment, and

breached the secure data room.   In re DGI Services, LLC, 2017 WL

3314225 at *1 (Bankr. D.N.J. June 26, 2017).   The Debtor timely

submitted a notice of claim to its insurance company, Great

Northern, which “had issued an insurance policy in favor of the

Debtor, covering: (1) loss or damage caused by or resulting from

a peril not otherwise excluded; and (2) business income loss.”

Id.   Post-petition, Great Northern denied coverage, which led the

Trustee to file suit in New Jersey state court seeking

“declaratory judgment that (i) the loss . . . is covered by the

Policy; (ii) the Debtor’s Estate is entitled to payment of the

amount owed for the damaged physical assets; and (iii) the

Debtor’s Estate is entitled to payment of the business income

loss claim pursuant to an appraisal process set forth in the

insurance policy.”    Id.

      During the course of the state court coverage litigation,

Great Northern learned of information which it asserts supports a



                                  3
claim of insurance fraud, pursuant to the NJ IFPA, against the

Trustee. See In re DGI Services, 2017 WL 3314225 at *2.   Great

Northern-- knowing that the Barton doctrine required it to get

permission from the Bankruptcy Court before filing a claim

against the Trustee in her official capacity as Trustee-- filed a

Motion with the Bankruptcy Court for leave to file an NJ IFPA

counterclaim against the Trustee in the pending state court

coverage litigation. [See Bankr. Docket # 863]   In response, the

Trustee opposed the motion, and cross-moved to bar Great Northern

from asserting its fifth affirmative defense that the Trustee

violated the “concealment or misrepresentation” provision of the

insurance policy at issue, therefore voiding coverage under the

policy. [Trustee’s Brief, Bankr. Docket # 885-1, p. 35, citing

Great Northern’s Proposed Answer, Bankr. Docket # 863-3, p. 15] 4

     With respect to Great Northern’s Motion, the Bankruptcy

Court held that the proposed NJ IFPA claims failed to state a

claim.   Then with respect to the Trustee’s Cross-Motion, the

Bankruptcy Court reasoned, “[t]o succeed under an affirmative

defense of fraud, Great Northern must prove the same elements of


     4  The Trustee’s Proposed Order on her Cross-Motion states,
quite vaguely, “the Cross-Motion is GRANTED. Great Northern is
barred from asserting an affirmative defense of fraud in the
State Court Suit.” [Bankr. Docket # 885-13] However, an
examination of the Trustee’s moving brief [Bankr. Docket # 885-1,
p. 35] makes clear that the Trustee specifically sought to bar
Great Northern from litigating its fifth affirmative defense,
which essentially asserts that, under the terms of the policy,
Great Northern is permitted to avoid coverage.

                                 4
fraud outlined in the IFPA, as discussed above.   Since the Court

ruled that Great Northern cannot prevail under the theory of

fraud, Great Northern’s affirmative defense of fraud would also

not be successful.”   In re DGI Servs., 2017 WL 3314225 at *5.

     Great Northern timely appealed.   On appeal, it became

apparent to this Court that the parties did not agree on what the

Bankruptcy Court had ruled with respect to the Trustee’s Cross-

Motion 5, and so this Court remanded to the Bankruptcy Court for

clarification on that issue.   On October 8, 2018, the Bankruptcy

Court issued a clarifying order which states,

     1.   Paragraph 2 of the June 26 Order is hereby clarified
     to state:

         The Trustee’s Cross-Motion is GRANTED only
         insofar as Great Northern is barred from
         raising the affirmative defense of fraud based
         on N.J.S.A. 17:33A-4(a)(1-3) and the facts
         alleged in the Motion before this Court.
         Nothing in this Order should be construed to
         limit or prevent Great Northern from raising
         any defenses and affirmative defenses available
         to it, including an affirmative defense not
         based on N.J.S.A. 17:33A-4(a)(1-3) and the
         allegations raised in the Motion.

     2.   Except as set forth herein, the terms of the June
     26 Order remain in full force and effect.

     5  As observed supra at note 4, the Trustee’s Proposed Order
on its Cross-Motion was quite vague insofar as it only spoke of
“an affirmative defense of fraud” [Bankr. Docket # 885-13] rather
than specifically identifying Great Northern’s fifth affirmative
defense based on the concealment or misrepresentation clause of
the insurance policy. The Bankruptcy Court, understandably,
incorporated the Trustee’s proposed language in its own Order of
June 26, 2017. Thus, at least some of the parties’ confusion as
to the meaning of the Bankruptcy Court’s Order may be traced to
the Trustee’s lack of linguistic precision in her Proposed Order.

                                 5
[Bankr. Docket # 1028]   Great Northern timely appealed again.

II.   LEGAL STANDARD

      This Court has jurisdiction to hear appeals from the

Bankruptcy Court’s final orders pursuant to 28 U.S.C. § 158(a).

The Bankruptcy Court’s legal determinations are reviewed de novo;

its factual findings are reviewed for clear error.   In re Titus,

916 F.3d 293, 299-300 (3d Cir. 2019).

III. ANALYSIS

      The Court first addresses (A) the Bankruptcy Court’s ruling

on Great Northern’s Motion for Leave to File an NJ IFPA

counterclaim against the Trustee, and then addresses (B) the

Bankruptcy Court’s ruling on the Trustee’s Cross-Motion to bar

Great Northern from asserting its fifth affirmative defense.

                                 A.

      The parties do not dispute that the Bankruptcy Court applied

the correct legal standard.   Under the Barton doctrine,

      [a] party seeking leave to file litigation outside of
      the appointing forum against a bankruptcy trustee for
      acts committed in her official capacity “must make a
      prima facie case against the trustee, showing that its
      claim is not without foundation.”      The “not without
      foundation” standard is similar to the standard under a
      motion to dismiss, but has a “greater degree of
      flexibility.” Courts balance the interests of all
      parties involved and whether the other tribunal may have
      expertise regarding the issues in the proposed suit.
      Generally, a court should grant leave to a party unless
      it is clear from the record that the proposed suit is
      wholly lacking in factual or legal support.




                                 6
In re DGI Servs., 2017 WL 3314225 at *3 (quoting In re VistaCare

Grp., LLC., 678 F.3d 218 (3d Cir. 2012)).

     With regard to Great Northern’s Motion for Leave to File the

proposed NJ IFPA claims, this Court finds no error in the

Bankruptcy Court’s analysis.   The facts as alleged by Great

Northern do not support a claim for insurance fraud under the

statute.   All of Great Northern’s arguments to the contrary are

based on a faulty premise-- namely, that there was no bona fide

dispute as to what were continuing expenses under the terms of

insurance policy 6, and accordingly, what the Trustee could

properly claim under the policy.       As the Bankruptcy Court

explained, “a difference of opinion between an insurer and an

insured on the scope of coverage under an insurance policy does

not give rise to a finding that one of the parties made a

misrepresentation, even if that party’s opinion was erroneous.”

In re DGI Servs., 2017 WL 3314225 at *4. 7


     6  As counsel for Great Northern explained at oral argument
before this Court, Great Northern has taken the position that the
policy at issue is “supposed to be an actual loss policy, not a
projected loss policy.” [Oral Argument Transcript, District
Court Docket # 15, p. 26] See also, Great Northern’s Brief in
further support of its appeal [District Court Docket # 7, p. 4]
(explaining that “Great Northern’s coverage argument [is] that
under the terms of the insurance policy [at issue] [the Trustee]
is not entitled to recover insurance benefits for any projections
whatsoever-- whether the projections are proper or improper.”).

     7  The Bankruptcy Court also rejected Great Northern’s
separate “concealment” theory supporting the proposed NJ IFPA
claim. See In re DGI Servs., 2017 WL 3314225 at *3. Great
Northern makes no argument concerning the Bankruptcy Court’s

                                   7
     Accordingly, the Court will affirm the Bankruptcy Court’s

June 26, 2017 Order as incorporated in paragraph 2 of its October

8, 2018 Order.

                                B.

     With respect to the Bankruptcy Court’s Order granting in

part the Trustee’s Cross-Motion, the Court will reserve decision.

As the Court extensively discussed with the parties at oral

argument, it is not clear how an appellate ruling at this late

date will affect, if at all, the state court coverage litigation. 8

Moreover, the Court questions whether this second issue-- the

Barton doctrine’s applicability to Great Northern’s fifth

affirmative defense 9-- has been effectively rendered moot, either

by a final judgment entered in state court, or perhaps by a




ruling on the concealment theory and so this Court considers the
issue waived.

     8  See Oral Argument Transcript, District Court Docket # 15,
p. 24, 26-30, 32-33, 36-38. In particular, the Court’s original
query remains unanswered: “So here’s my question counsel. Isn’t
it just going to be a pyrrhic victory for [Great Northern] even
if I agree with [Great Northern] on appeal?” [Oral Argument
Transcript, p. 38]

     9  Great Northern’s argument as to this issue appears to be
colorable insofar as the Barton doctrine by its terms would seem
to apply only to actions, claims or causes of action asserted
against the Trustee as a defendant, see VistaCare, 678 F.3d at
224–25, and not defenses opposing a claim brought by the Trustee
as a plaintiff. However, the Court does not rule on the issue at
this time.


                                 8
settlement. 10   Accordingly, the Court will direct the parties each

to submit a letter brief which (a) reports the status of the

state court coverage litigation and (b) addresses whether the

remainder of this appeal is now moot.

IV.   CONCLUSION

      For the foregoing reasons, the Court will affirm the

decision of the Bankruptcy Court holding that the Barton doctrine

bars Great Northern’s proposed NJ IFPA counterclaim against the

Trustee.   The Court will reserve decision as to the Bankruptcy

Court’s decision concerning Great Northern’s fifth affirmative

defense pending an update from the parties concerning the status

of the state court coverage litigation.     An appropriate Order

shall issue on this date.




Dated: August 14, 2019                 __ s/ Renée Marie Bumb _____
                                       RENÉE MARIE BUMB
                                       UNITED STATES DISTRICT JUDGE




      10When oral argument was held in June 2018, counsel
represented that the state court litigation had already
progressed past the summary judgment stage. [Oral Argument
Transcript, District Court Docket # 15, p. 39]

                                   9
